Citation Nr: 0616042	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-24 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder.

In the rating decision on appeal, the RO also denied 
entitlement to pension benefits.  The veteran submitted a 
notice of disagreement as to this claim, but the claim was 
subsequently granted.  Thus, that issue is not part of the 
current appellate review.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal, or the veteran withdraws the 
appeal).  


FINDING OF FACT

The evidence does not establish that the veteran has post-
traumatic stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letters dated in May 2003 and January 2005, VA advised the 
veteran of the essential elements of the VCAA.  The first 
letter was sent prior to the initial consideration of the 
claim.  The May 2003 letter informed the veteran that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was informed of 
the types of evidence needed in a claim for service 
connection.  Post-traumatic stress disorder has its own 
regulation addressing the evidence needed to establish 
service connection for such disability, which the RO provided 
to the veteran in the January 2005 letter.  While the 2003 
letter did not inform the veteran that he should submit any 
evidence in his possession that pertained to the claim, the 
January 2005 letter stated such.  Thus, the two letters 
therefore provided the notice of all four elements that were 
discussed above.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Although a full VCAA-
complying notice was not provided prior to the initial 
adjudication of the claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO when it issued a 
supplemental statement of the case in January 2005.  
Additionally, the veteran responded to the January 2005 
supplemental statement of the case by stating he waived the 
60-day period to allow him to submit additional evidence.  
This further supports the finding that the veteran has not 
been prejudiced by the timing of the 2005 letter.  For these 
reasons, the veteran has not been prejudiced by the timing of 
a fully-compliant VCAA letter.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board has concluded that the 
preponderance of the evidence is against this claim.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned has therefore been rendered 
moot.  

VA has obtained VA medical records.  VA has not provided the 
veteran with an examination in connection with the claim for 
service connection for post-traumatic stress disorder; 
however, it was not required to provide him with an 
examination.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, the veteran has not brought forth competent 
evidence of a diagnosis of post-traumatic stress disorder.  
Id. at (d)(2)(A).  Without evidence of a current disability, 
an examination is not necessary to consider the claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Service Connection

The veteran claims that he has post-traumatic stress disorder 
as a result of being subjected to combat while serving in 
Vietnam and that he is haunted by his thoughts.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The evidence needed in a claim for service connection for 
post-traumatic stress disorder are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for post-traumatic stress 
disorder.  Initially, it must be noted that the veteran's 
service personnel records do not show that he received any 
awards or decorations indicative of his having engaged in 
combat.  

The veteran's stressors involve him working as a door gunner 
on the supply helicopter, where he "saw it all."  He states 
he saw combat and the aftermath of combat.  The veteran 
asserts he cannot write everything down because it upsets him 
too much, but that he would be willing to undergo a VA 
examination.  A friend of the veteran's submitted a letter 
describing his symptoms that she felt were associated with 
post-traumatic stress disorder.

As stated above, the veteran has not been provided with an 
examination in connection with his claim.  There are VA 
treatment records, dated in 2004, that show the veteran was 
seen by a VA psychologist.  She noted the veteran had alluded 
to depression in the past and suicidal ideation.  The VA 
psychologist, however, did not enter a diagnosis of post-
traumatic stress disorder or any other psychiatric disorder.  
The veteran's stressor has not been corroborated, nor has VA 
attempted to assist the veteran with verifying his stressors.  
Regardless of lack of corroborating evidence of the in-
service stressor or VA's lack of assistance with obtaining 
such evidence, without a diagnosis of post-traumatic stress 
disorder, service connection cannot be granted for such 
disability.  See 38 C.F.R. § 3.304(f).  Therefore, the claim 
for service connection for post-traumatic stress disorder 
must be denied.  Id.; see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Therefore, VA was not under 
obligation to assist the veteran with corroborating his in-
service stressors.

The Board does not doubt the sincerity of the veteran's 
beliefs that he developed post-traumatic stress disorder from 
his service in Vietnam.  However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  This 
applies to the veteran's friend's assertions as well.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for post-traumatic stress disorder, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for post-traumatic stress disorder is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


